UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     ROSEMARY ANAYA,                                 DOCKET NUMBER
                 Appellant,                          SF-3443-15-0094-I-1

                  v.

     UNITED STATES POSTAL SERVICE,                   DATE: August 27, 2015
                   Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL *

           Guillermo Mojarro, Upland, California, for the appellant.

           Scott L. Zielinski, Esquire, Long Beach, California, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     dismissed her appeal for lack of jurisdiction. Generally, we grant petitions such
     as this one only when: the initial decision contains erroneous findings of material
     fact; the initial decision is based on an erroneous interpretation of statute or
     regulation or the erroneous application of the law to the facts of the case; the

     *
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                       2

     judge’s rulings during either the course of the appeal or the initial decision were
     not consistent with required procedures or involved an abuse of discretion, and
     the resulting error affected the outcome of the case; or new and material evidence
     or legal argument is available that, despite the petitioner’s due diligence, was not
     available when the record closed. See Title 5 of the Code of Federal Regulations,
     section 1201.115 (5 C.F.R. § 1201.115). After fully considering the filings in this
     appeal, and based on the following points and authorities, we conclude that the
     petitioner has not established any basis under section 1201.115 for granting the
     petition for review. Therefore, we DENY the petition for review and AFFIRM
     the initial decision, which is now the Board’s final decision.             5 C.F.R.
     § 1201.113(b).
¶2        The appellant received a notice from the Department of the Treasury
     (Treasury) informing her that the U.S. Postal Service (USPS), her former
     employer, claimed she owed it a debt of $3296.05, the USPS had referred the debt
     to the Treasury for collection, and the Treasury would begin collecting the debt
     via administrative offset from her retirement annuity. Initial Appeal File (IAF),
     Tab 6 at 4-6. The appellant filed an appeal in which she claimed that she did not
     owe the USPS anything and that the Treasury’s collection efforts were improper.
     IAF, Tab 1.      The administrative dismissed the appeal for lack of jurisdiction
     without a hearing. IAF, Tab 17, Initial Decision.
¶3        The appellant has filed a petition for review in which she merely states that
     the initial decision is wrong and requests de novo review. Petition for Review
     File, Tab 1 at 4. She also submits documents for the first time on review that
     appear to show that the Treasury has referred the debt to a private collection
     agency, id. at 5-6, but the documents do not pertain to the threshold issue of
     jurisdiction and they are not new and material evidence, see Russo v. Veterans
     Administration, 3 M.S.P.R. 345, 349 (1980) (the Board will not grant a petition
     for review based on new evidence absent a showing that it is of sufficient weight
                                                                                     3

     to warrant an outcome different from that of the initial decision). Therefore, we
     have not relied on them.
¶4        The Board has limited jurisdiction to review whether a former employing
     agency provided the required due process before having the Office of Personnel
     Management offset a debt against the appellant’s annuity, but only when the issue
     is integral to the disposition of an otherwise appealable action. Secrist v. U.S.
     Postal Service, 115 M.S.P.R. 199, ¶ 6 (2010); Ramirez v. Department of the
     Army, 86 M.S.P.R. 211, ¶ 11 (2000). The appellant has the burden of establishing
     jurisdiction. 5 C.F.R. § 1201.56(a)(2)(i).
¶5        The agency’s submissions suggest that the debt is for unpaid insurance
     premiums and/or overdrawn leave, IAF, Tab 15 at 5-8, but there is nothing in the
     record that suggests that this debt is integral to the disposition of an otherwise
     appealable action. Furthermore, the appellant does not allege that the USPS did
     not afford her the required due process. Because the appellant has not shown
     jurisdiction over the underlying appeal, the Board lacks jurisdiction to consider
     her debt collection claim.

                     NOTICE TO THE APPELLANT REGARDING
                        YOUR FURTHER REVIEW RIGHTS
          You have the right to request review of this final decision by the United
     States Court of Appeals for the Federal Circuit. You must submit your request to
     the court at the following address:
                                  United States Court of Appeals
                                      for the Federal Circuit
                                    717 Madison Place, N.W.
                                     Washington, DC 20439

          The court must receive your request for review no later than 60 calendar
     days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
     27, 2012). If you choose to file, be very careful to file on time. The court has
     held that normally it does not have the authority to waive this statutory deadline
                                                                                      4

and that filings that do not comply with the deadline must be dismissed. See
Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
     If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States   Code,     at   our    website,   http://www.mspb.gov/appeals/uscode.htm.
Additional       information     is   available    at     the   court’s         website,
www.cafc.uscourts.gov. Of particular relevance is the court’s “Guide for Pro Se
Petitioners and Appellants,” which is contained within the court’s Rules of
Practice, and Forms 5, 6, and 11.
     If you are interested in securing pro bono representation for an appeal to the
United States Court of Appeals for the Federal Circuit, you may visit our website
at   http://www.mspb.gov/probono for        information     regarding     pro      bono
representation for Merit Systems Protection Board appellants before the Federal
Circuit. The Merit Systems Protection Board neither endorses the services
provided by any attorney nor warrants that any attorney will accept representation
in a given case.




FOR THE BOARD:                             ______________________________
                                           William D. Spencer
                                           Clerk of the Board
Washington, D.C.